Citation Nr: 0016580	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had recognized service from April 1945 to 
February 1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.   

FINDINGS OF FACT

1. The veteran died in January 1997 from pulmonary 
tuberculosis. 

2. At the time of the veteran's death, service connection was 
not in effect for any disability.

3. The record contains no competent medical evidence of a 
pulmonary disorder during or within three years after the 
veteran's service and there is no competent medical evidence 
of a nexus between the cause of the veteran's death and his 
military service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests that service connection be granted for 
the cause of death of her husband.  She argues that the 
veteran was a prisoner of war, and that such status supports 
her claim.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the generally 
applicable law that is relevant to the claim.  The Board will 
then provide a brief factual review of evidence of record as 
found in the appellant's claims folder.  The Board will then 
proceed to its analysis of the claim.  
  

The Generally Applicable Law

Service Connection - Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c) (1999).

Service Connection - Pulmonary Tuberculosis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service. 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  These presumptions are rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

With respect to presumptive service connection for pulmonary 
tuberculosis, evidence of activity on comparative study of X- 
ray films showing pulmonary tuberculosis within the three 
year presumptive period provided by § 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  Diagnoses of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment. 38 C.F.R.
§ 3.374 (b) (1999).

The Well-Grounded Claim Requirement

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that VA has a duty to 
assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Factual Background

The veteran's death certificate reflects that he died on 
January [redacted], 1997 at the age of 78.  The immediate 
cause of death was pulmonary tuberculosis.  

In a letter dated in March 1998, O.O.M., M.D, reported that 
the veteran was treated for various ailments beginning in 
January 1984 by regional medical officials.  The physician 
reported that the veteran was treated beginning in May 1992 
for pulmonary tuberculosis.  Enclosed with Dr. M.'s letter 
are various medical reports reflecting treatment for 
pulmonary tuberculosis.

At a September 1998 personal hearing conducted at the RO, the 
appellant testified in substance that after the veteran was 
discharged from active military service, he consulted a 
"quack doctor" for treatment of his pulmonary tuberculosis.  
She added that she could not provide medical records in 
substantiation of this assertion, and that she had already 
provided the medical records that were available to 
substantiate her claim.  She contended that the veteran was a 
prisoner of war.


Analysis

The Board has carefully considered all evidence submitted in 
support of the claim and presumed it credible.  Having done 
so, the Board finds that the appellant has not submitted a 
well-grounded claim.  

The initial prong of the Ramey analysis, evidence of the 
veteran's death, has been met by the appellant's submission 
of the death certificate.  However, the record is lacking as 
to the second and third prongs, a service-connected disease 
or injury and medical nexus evidence.

The critical inquiries in this matter are whether the veteran 
sustained any disease or disorder that may be directly or 
presumptively linked to his service and if so whether that 
disorder caused his death within the meaning of law.  

The Board first observes that at the time of the veteran's 
death, service connection was not in effect for any disorder.  
The veteran's pre-separation affidavit from the Philippine 
Army reflects no pulmonary complaints were rendered prior to 
his discharge.  There must therefore be some evidence, 
independent of these records, that would serve to well ground 
the claim by suggesting that the veteran had pulmonary 
tuberculosis during service or within the presumptive period 
or is otherwise linked by competent medical evidence to his 
period of service.

Examination of the claims folder reveals no such evidence.  
The appellant has reported that the veteran was treated by a 
"quack doctor" at some unspecified time after his military 
service.  She did not specifically state that such alleged 
treatment was for pulmonary tuberculosis.  The Board finds 
that this information does not constitute medical evidence 
sufficient to well ground the claim.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  

The Board has also considered the appellant's report that her 
husband was a prisoner of war of the Japanese government.  
However, the appellant's report has not been confirmed.  The 
record reflects that although the veteran reported in 
November 1974 that he had qualifying military service from 
1941 through 1946, the Office of the Adjutant General of the 
U.S. Army confirmed that the veteran had active service from 
April 1945 to February 1946 and there was no mention of the 
veteran having been a prisoner of war.  There is a well-
recognized reliance placed upon such records by VA.  See 
38 C.F.R. § 3.203 (1999); Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); .  

Moreover, even were prisoner-of-war status to be confirmed, 
it would not avail the appellant.  Pulmonary tuberculosis is 
not a disease that is presumptively linked to prisoner of war 
status.  See 38 C.F.R. § 3.309(c) (1999) [if a veteran was a 
former prisoner of war and as such was interned or detained 
for not less than 30 days, the following diseases shall be 
service connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service: avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition, pellagra, any other nutritional 
deficiency, psychosis, any of the anxiety states and 
dysthymic disorder (or depressive neurosis)].  

In short, there is no medical evidence which establishes or 
even suggests that the veteran had pulmonary tuberculosis 
during service or within the presumptive period thereafter, 
or indeed for decades after service.  Nor is there any 
medical nexus evidence.  The appellant therefore has not met 
her burden of submitting a well-grounded claim, and the claim 
is denied on this basis.  


Additional comments

Because the appellant's claim is not well grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence. 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
render the appellant's claim well grounded.  This decision 
further serves to inform the appellant of the type of 
evidence which she must, at a minimum, present in order to 
make her claim well grounded.

ORDER

A well-grounded claim not having been submitted, service 
connection for the cause of the veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

